   Case 20-00523           Doc 4       Filed 04/20/20 Entered 04/20/20 20:53:10                      Desc Main
                                          Document    Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF IOWA

IN RE:                                    )     Case No. 20-00523
                                          )
BENJAMIN W. VANHORN                       )     MOTION TO CHANGE
                                          )     ASSIGNMENT/VENUE
______________________________________________________________________________

COMES NOW, the Debtor and states as follows:

         1. That the Debtor currently resides in Winneshiek County, Iowa.

       2. That the Debtor request that his Petition be assigned so as to allow for the Meeting of
Creditors to be held in Dubuque, Iowa, for the reason that the attorney for the Debtor is located
in Dubuque, Iowa and the creditors reside in multiple different locations.

WHEREFORE, the Debtor prays that the Court assign the handling of this case to the Dubuque
Office.
                                           /s/ Stuart Hoover
                                       Stuart Hoover AT0003578
                                       Blair & Fitzsimmons, P.C.
                                       820 Locust Street
                                       Dubuque, Iowa 52001
                                       Phone: 563-588-1970
                                       Fax: 563-582-9797
                                       Email: shoover@blairfitzsimmons.com
Copies to:        Office of the United States Trustee
                  United States Federal Courthouse
                  111 7th Ave SE Ste 17
                  Cedar Rapids IA 52401-2103

                  Sheryl Schnittjer
                  Northern District of Iowa
                  24695 207th Ave.
                  Delhi IA 52223-8414

                                           CERTIFICATE OF SERVICE

          The undersigned certifies that a certified copy of the foregoing document was served by regular U.S. Mail,
postage pre-paid, to their respective mailing addresses disclosed on the pleadings or, in the event the party is
represented by counsel, to their counsel; or notice of the filing of this instrument was sent by e-mail, via CM/ECF, to
all parties on the service list who have registered to receive by email over CM/ECF, on this _20th__ day of APRIL
2020.

                                                                ___/s/ Kim Gordon
